Citation Nr: 1748344	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a heart disability, including as secondary to service-connected chronic obstructive pulmonary disease (COPD) and as due to exposure to asbestos.  

2. Entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from July 1959 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was remanded by the Board in November 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As directed by the Board's November 2016 remand, the Veteran was scheduled for a VA examination and provided an etiological opinion as to whether the Veteran's heart disability was caused or aggravated by service connected COPD. In August 2017 and September 2017, nexus opinions were provided; however, these opinions specifically addressed only the Veteran's aortic valve replacement condition.  A further review of the medical evidence of record shows that during the course of the appeal period, the Veteran has also been diagnosed with coronary artery disease. Therefore, the Board finds it necessary to remand the claims on appeal to provide the Veteran an addendum opinion as to the etiology of any diagnosed heart condition, to include coronary artery disease. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Because the Veteran's claim of entitlement to a temporary total evaluation is based on surgery for his claimed heart disability, those issues are inextricably intertwined, and the Board cannot fairly proceed in adjudicating the temporary total evaluation claim until the service connection claim has been resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send this matter back to the September 2017 VA examiner to provide an addendum opinion, or if the September 2017 VA examiner is not available, refer the claims file to an appropriate VA medical professional with expertise sufficient to render the requested opinions. (Further examination of the Veteran should be scheduled only if the examiner deems it necessary.) The examiner should note references in the Veteran's VA treatment records to coronary artery disease.

The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. The examiner must specifically address each of the following:

A) The examiner must clarify whether the Veteran is currently diagnosed with coronary artery disease, or has been diagnosed with coronary artery disease at any point during the appeal period. If the examiner finds that no such disability is present, he or she must reconcile that finding with the diagnoses of coronary artery disease present in the record.

B) The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current heart disorder (to include both coronary artery disease, if found to be present, and aortic valve stenosis) had its origin in service or is in any way related to the Veteran's active service.

B) The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any heart disorder (to include both coronary artery disease, if found to be present, and aortic valve stenosis) was caused or aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service connected COPD. 

In responding, the examiner is asked to indicate whether there is other likely etiology of a heart disorder, if unrelated to service. The rationale for any opinion expressed should be provided. If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

2. Thereafter, the AOJ should readjudicate the issues, including the issue of entitlement to a temporary total evaluation. If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




